DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over An image processing pipeline for long range UAV detection, by Schumann et. al. in view of Hofmann et al (US 10,775,174).
With respect to claim 1 (exemplary claim), Schumann discloses apparatus for capturing flying objects, (see Abstract) the apparatus comprising:

a controller for controlling said camera system and evaluating video frames captured by said camera system, said controller configured to determine a region of interest with a flying object based on the video frames captured by said camera system in the non-zoom mode and 
to ascertain a first probability of a presence of the flying object of interest in the region of interest in order to switch said camera system to the zoom mode in a direction of the region of interest determined if a first limit value is exceeded by a first probability ascertained in order to ascertain [a second probability] of a presence of the flying object of interest in the region of interest on a basis of the video frames captured by said camera system in the zoom mode and to recognize the flying object of interest in the region of interest if [a second limit value] is exceeded by [the second probability]., (see figure 1, overview cam is the image taken as Non zoom image by camera section I “Introduction” third paragraph first two lines ……we detect very small moving point targets on a …. Overview cameras which cover the entire hemisphere “non zoom mode”…, last five lines ….. a tilting unit with a zoom camera, ….is than used to zoom “zoom mode” in the current scene area “region of interest” of a trajectory “a first probability” to allow for closer assessment…., also, ……. a CNN detection model is used to ….. classify the moving object in to a UAV or a distractor or background object “recognizing the flying object”) as claimed.  
a second probability of a presence of the flying object of interest in the region of interest on a basis of the video frames captured by said camera system in the zoom mode and to recognize the flying object of interest in the region of interest if a second limit value is exceeded by the second probability, (emphasis added) as claimed.  
Hofmann teaches a second probability of a presence of the flying object of interest in the region of interest on a basis of the video frames captured by said camera system in the zoom mode and to recognize the flying object of interest in the region of interest if a second limit value is exceeded by the second probability, (see col. 2, lines 16-19, wherein …. identify a subset of pixels of the plurality of pixels …. has a predicted probability “a second probability” that is greater than …. a threshold “a second limit” ……) as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of object recognition using image analysis.  The teaching of Hofmann to use a CNN for identifying the pixels of the object in an image can be incorporated in to the Schumann long range UAV detection system as shown in section 3.4.2 Model Adaptation, use of CNN to identify the flying object, for suggestion, and this modification yields a system that identify the pixels in the image (see col. 1, lines 14-16) for motivation.   

With respect to claim 2, combination of Schumann and Hofmann further discloses said camera is at least one pan-tilt-zoom camera, which can selectively operate in the non-zoom mode or in the zoom mode, (see Schumann section I “Introduction” third paragraph first two lines ……we detect very small moving point targets on a …. overview cameras which cover the entire hemisphere…, last five lines ….. a tilting unit with a zoom camera, ….is than used to zoom “zoom mode” in the current scene area of a trajectory to allow for closer assessment “selectively operate”….) as claimed.

With respect to claim 3, combination of Schumann and Hofmann further discloses wherein said camera includes at least one static camera that operates only in the non-zoom mode and at least one pan-tilt-zoom camera that can operate in the zoom mode, (see Schumann figure 2, overview “non zoom” and PTZ camera “pan-tilt-zppm”) as claimed.

Claims 7 and 8 are rejected for the same reasons as set forth in the rejections for claims 1 and 3, because claims 7 and 8 are claiming subject matter of similar scope as claimed in claims 1 and 3.  

With respect to claim 9, combination of Schumann and Hofmann further discloses capturing the video frames in the non-zoom mode of the camera system using at least one pan-tilt-zoom camera and/or at least one static camera, (see Schumann figure 2, the overview camera “static camera” for non-zoom mode images) as claimed.

With respect to claim 10, combination of Schumann and Hofmann further discloses accomplishing the ascertaining of the first probability and/or the ascertaining of the second probability of the presence of the flying object of interest in the region of interest by evaluating the video frames captured by the camera system using neural networks, (see Schumann section 3.4 UAV classification, in that section 3.4.1, first two lines ….CNN-based detection…… …..classification of objects) as claimed.

With respect to claim 11, combination of Schumann and Hofmann further discloses accomplishing the ascertaining of the first probability and/or the ascertaining of the second probability of the presence of the flying object of interest in the region of interest by assigning flying object classes to each pixel in the region of interest, (see Schumann section 3.4.1, for using the SSD in fully convolutional base network in figure 4 for classifying the flying objects in the image and Hofmann col. 2, lines 15-17 for identifying the pixels in the plurality of pixels “image” using the neural network) as claimed.

With respect to claim 12, combination of Schumann and Hofmann further discloses tracking a recognized flying object of interest in the region of interest using the camera system in the zoom mode, (see Schumann section 3.4, first two lines ……. the zoom camera has provided imagery of the corresponding area of interest, a classification of the moving object can be made….) as claimed.

With respect to claim 13, combination of Schumann and Hofmann further discloses determining a distance to a recognized flying object of interest in the region of interest, (see Schumann section 3.3 PTZ camera equation 7) as claimed.

With respect to claim 15, combination of Schumann and Hofmann discloses all the elements as claimed and as disclose/rejected in claim 1 above.  However they fail to disclose storing the video frames captured by the camera system, as claimed.
But, it is well-known “official notice” in the art to have a memory in order to store any image frames in order to use the image frame later.  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to simply utilize the well-known feature of art i.e. storing the video frames, in order to use those image frames in any processing as required, for motivation.  

Claims 4-6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over An image processing pipeline for long range UAV detection, by Schumann et. al. in view of Hofmann et al (US 10,775,174) as applied to claim 1 above, and further in view of Optical and acoustical UAV detection, by Christnacher et al.
With respect to claim 4, combination of Schumann and Hofmann discloses all the elements as claimed and as disclose/rejected in claim 1 above.  However they fail to disclose said camera is at least one camera with a gated viewing functionality, as claimed.
Christnacher in the same field teaches camera is at least one camera with a gated viewing functionality, (see figure 8, right hand side picture, with an optical system with laser gated vieing camera) as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of object recognition using image analysis.  The teaching of Christnacher to use a gated camera for detecting a UVA (see section 3.3 of Christnacher) for suggestion, and modification of the system yields a more accurate detection system for motivation.  

With respect to claim 5, combination of Schumann, Hofmann and Christnacher further discloses said camera is at least one black-and-white camera, (see christnacher figure 8, right hand picture laser gated viewing camera) as claimed.

With respect to claim 6, combination of Schumann, Hofmann and Christnacher further discloses controller has an interface for passing on evaluation results to an existing security system at a protected location and/or to a remote user, (see Christnacher section 3.1 Global concept, third paragraph last two lines detected object has to be identified and …..finally …a countermeasure can be used to fight threat “for passing on evaluation results to an existing security system at a protected location”) as claimed.

Claim 14 is rejected for the same reasons as set forth in the rejections for claim 6, because claim 14 is claiming subject matter of similar scope as claimed in claim 6.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663